PER CURIAM.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we ordered supplemental briefing to address the legality of the sentence imposed upon the revocation of Jose Torres’s probation. We also stayed proceedings in this matter pending the Florida Supreme Court’s review of Austin v. State, 158 So.3d 648 (Fla. 1st DCA 2014), review dismissed, 181 So.3d 1187 (Fla.2016). We now lift the stay, affirm the revocation of probation, and affirm the sentence without prejudice to Torres’s right to challenge the legality of the sentence by motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.